DETAILED ACTION
This action is responsive to the pending claims, 1-24, received 17 March 2011. Accordingly, the detailed action of claims 1-24 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-7, 8-11, 13-16, 17-19, 21-24 rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 20210004273 A1, hereafter referred to as You) in view of Kinney, Jr (US 10402227 B1, hereafter referred to as Kinney).

Regarding claim 1, You teaches a system for optimizing deployment of a processing function in a media production workflow, the system comprising:
a plurality of resources available in a cloud computing network that includes both physical resources and software resources (You [0044, 0047-0048, 0100] discloses a plurality of resources available including virtual resources, hardware resources and software), with the resources comprising a plurality of processors and electronic memory accessible by the plurality of processors (You 0044, 0047-0048] discloses hardware resources, wherein a requirements description specifies the number and type of processor and memory [Table 3, Table 4]);
a media production workflow generator configured to build the media production workflow that includes the processing function (You [0040-0041] discloses building a workflow that includes a plurality of tasks [0020, 0018]) and to determine deployment criteria for the processing function that includes an input dataset for the processing function (You [0038] discloses identifying the nature and format of associated media data, including determining requirements [0098]) and at least one atomic compute function for executing the processing function within the generated media production workflow (You [0041, 0043] discloses a task as a running instance of a media processing function which performs a media processing operation for delivering media data and metadata to be consumed by other tasks, wherein the functions are identified from a received workflow description [0093]);
wherein the plurality of processors includes at least one of a computer processing unit (CPU), a graphics processing unit (GPU) (You [0052] discloses media processing entities comprise GPUs), and a field programmable gate array (FPGA).
However, You does not explicitly teach a media processing resource database comprising metadata associated with a plurality of resources available in a cloud computing network that includes both physical resources and software resources; a deployment topology generator configured to generate a plurality of topologies of the plurality of resources available in the cloud computing network and based on the determined deployment criteria, with the generated plurality of topologies indicating different configurations of the physical and software resources for executing the processing function and at least one of the plurality of processors configured for executing the atomic compute function of the processing function; and a deployment optimizer configured to select an optimal topology of the plurality of topologies to deploy the processing function within the cloud computing network, with the optimal topology being selected to include the at least one processor for optimizing accessibility of the electronic memory to execute the atomic compute function, and the accessibility optimized - 36 -033163.02460 based on at least one of a network type, network bandwidth, network latency, processor type, and processor location within the cloud computing network; and wherein the deployment topology generator is configured to generate the plurality of topologies such that the processing function is executed at or below a maximum required time threshold.  
Kinney, in an analogous art, teaches a media processing resource database comprising metadata associated with a plurality of resources available in a cloud computing network that includes both physical resources and software resources (Kinney [8:14-10] discloses a resource catalog including information associated with a plurality of resources including physical [6:56-26] and software resources [2:50-25]); 
a deployment topology generator configured to generate a plurality of topologies of the plurality of resources available in the cloud computing network and based on the determined deployment criteria (Kinney [10:44-18] teaches generating a plurality of configurations of the available resources based on  based on job definitions), with the generated plurality of topologies indicating different configurations of the physical and software resources for executing the processing function and at least one of the plurality of processors configured for executing the atomic compute function of the processing function (Kinney [13:12-47] teaches a plurality of configurations for executing tasks associated with a received job definition); and 
a deployment optimizer configured to select an optimal topology of the plurality of topologies to deploy the processing function within the cloud computing network (Kinney [12:11] discloses selecting a recommended or optimal configuration of computing resources), with the optimal topology being selected to include the at least one processor for optimizing accessibility of the electronic memory to execute the atomic compute function (Kinney [9:64-27 and 8:58-10] teaches optimization including selecting resources based on specified requirements including processor type), and the accessibility optimized - 36 -033163.02460 based on at least one of a network type, network bandwidth, network latency, processor type, and processor location within the cloud computing network (Kinney [9:64-27] discloses an optimization factor is based on a required processor type and number and network resource usage [16:65-36]); 
wherein the plurality of processors includes at least one of a computer processing unit (CPU), a graphics processing unit (GPU), and a field programmable gate array (FPGA) (Kinney [6:64-5 and 10:15-27]); and 
wherein the deployment topology generator is configured to generate the plurality of topologies such that the processing function is executed at or below a maximum required time threshold (Kinney [20:3-26] discloses generating and selecting a optimal configuration to optimize a goal, wherein the goals include execution time, and completion by or deadline time [4:15-26]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify You in view of Kinney in order to configure the media processing workflow, as taught by You, to include a media processing resource database comprising metadata associated with a plurality of resources available in a cloud computing network that includes both physical resources and software resources; a deployment topology generator configured to generate a plurality of topologies of the plurality of resources available in the cloud computing network and based on the determined deployment criteria, with the generated plurality of topologies indicating different configurations of the physical and software resources for executing the processing function and at least one of the plurality of processors configured for executing the atomic compute function of the processing function; and a deployment optimizer configured to select an optimal topology of the plurality of topologies to deploy the processing function within the cloud computing network, with the optimal topology being selected to include the at least one processor for optimizing accessibility of the electronic memory to execute the atomic compute function, and the accessibility optimized - 36 -033163.02460 based on at least one of a network type, network bandwidth, network latency, processor type, and processor location within the cloud computing network; and wherein the deployment topology generator is configured to generate the plurality of topologies such that the processing function is executed at or below a maximum required time threshold, as taught by Kinney.
One of ordinary skill in the art would have been motivated in order to optimize a computing environment for execution of processing tasks (Kinney [3:20-27]).

Regarding claim 3, You-Kinney teach the limitations of claim 1, as rejected above.
Additionally, You-Kinney teach the system wherein the deployment optimizer is further configured to decompose the processing function into a plurality of atomic functions that are allocated to respective resources of the plurality of resources available in the cloud computing network (You [table 3 and 0065] discloses a requirement descriptor indicating workflow functions are able to be split).  

Regarding claim 4, You-Kinney teach the limitations of claim 1, as rejected above.
Additionally, You-Kinney teach the system wherein the deployment optimizer is further configured to select the optimal topology of the plurality of topologies based on availabilities and capabilities of the plurality of resources in the cloud computing network (Kinney [5:11-17 and 18:35-43] discloses selection of resources with capabilities that meet or exceed job definition requirements and based on varying availability [17:30-37]).  
 
Regarding claim 5, You-Kinney teach the limitations of claim 4, as rejected above.
Additionally, You-Kinney teach the system wherein the deployment topology generator is configured to query the media processing resource database to identify the plurality of resources available in the cloud computing network (You [0094] discloses determining resource availability from the cloud infrastructure where resources are instantiated) and the respective capabilities of the plurality of resources (You [0100] teaches selection based calculated needed resources. Additionally, Kinney teaches selection base on identification or resources meeting a specification).  

Regarding claim 6, You-Kinney teach the limitations of claim 5, as rejected above.
Additionally, You-Kinney teach the system wherein each resource of the plurality of resources available in the cloud computing network comprises a unique resource ID that includes metadata indicating the capabilities of the respective resource (Kinney [11:1-18] discloses resource identifiers associated with information pertaining to capabilities of resources), such that the deployment topology generator is configured to generate the plurality of topologies of the plurality of resources available in the cloud computing network based on the unique resource ID for each resource.  

Regarding claim 7, You-Kinney teach the limitations of claim 1, as rejected above.
Additionally, You-Kinney teach the system wherein the input dataset comprises video content provided by at least one content generating device for production of a media production by the media production workflow (You [0038] teaches media data from a video camera source for input into the media workflow) and the processing function comprises at least one of image scaling, encoding and decoding of the video content (You [0046]).

Regarding claims 8-11, they do not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claims 8-11 are rejected for the same reasons set forth above regarding claim 1.

Regarding claims 13-16, they do not teach or further limit over the limitations presented above with respect to claims 3-7.
Therefore, claims 13-16 are rejected for the same reasons set forth above regarding claims 3-7.

Regarding claims 17-19, they do not teach or further limit over the limitations presented above with respect to claims 3-7.
Therefore, claims 13-16 are rejected for the same reasons set forth above regarding claims 3-7.

Regarding claims 21-24, they do not teach or further limit over the limitations presented above with respect to claims 3-7.
Therefore, claims 21-24 are rejected for the same reasons set forth above regarding claims 3-7.

Allowable Subject Matter
Claim 2, 12, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandra et al (US 20080147835 A1);
Gray-Donald et al (US 20180285794 A1);
Raleigh et al (US 20160210578 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446